DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/27/2018. Claims 21-40 are pending and examined below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110213225 A1 (hereinafter referred to as “Bernstein”) in view of US 20050261556 A1 (hereinafter referred to as “Such”). 
Regarding claim 21, Bernstein, an implantable sensor system, teaches a method of supplying power in an in vivo analyte monitoring environment (abstract), comprising:
receiving, by a sensor control device, a plurality of successive wireless communications, each of the plurality of successive wireless communications comprising digital information in a frame format, wherein the sensor control device (paragraphs [0020]-[0022], [0099], [0123], [0207]-[0212]) comprises:
a sensor adapted to collect analyte data while inserted in a body of a user (103, 403; paragraphs [0112], [0124]; as shown in Figures 1-5);
analyte monitoring circuitry coupled with the sensor (300; paragraph [0122]; Figure 3); and
a power source adapted to supply an operating power to the analyte monitoring circuitry (350; paragraph [0081], [0122]). Further Bernstein teaches that a wireless communication signal can be used to initially turn on the battery, but does not explicitly teach wherein the power source does not supply the 
using, by the sensor control device, power from the received plurality of successive wireless communications to cause the power source to supply the operating power to the analyte monitoring circuitry.
However, Such, a biosensor device, teahes that a wireless communication signal can be used to initially turn on the battery, but does not explicitly teach wherein the power source does not supply the operating power to the analyte monitoring circuitry when the plurality of successive wireless communications are received (can turn on and off the battery; paragraph [0020]); and
using, by the sensor control device, power from the received plurality of successive wireless communications to cause the power source to supply the operating power to the analyte monitoring circuitry (can turn on and off the battery; paragraph [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bernstein, to turn the power of the implantable device on and off via wireless communication, as taught by Such, because doing so preserves battery energy.
Regarding claim 22, Bernstein, in view of Such, teaches wherein the successive plurality of wireless communications comprises a plurality of Near Field Communication (NFC) supply commands followed by a command for the sensor control device to supply the operating power to the analyte monitoring circuitry (teaches using NFC; paragraphs [0061], [0146]-[0151]; as taught by Bernstein; teaches turning the battery on and off; paragraph [0020]; as taught by Such).
Regarding claim 23, Bernstein, in view of Such, teaches wherein a cumulative received power of the plurality of NFC supply commands is greater than a cumulative power used by the sensor control device to read and respond to the plurality of NFC supply commands (teaches remote device provides power (the amount of received power would need to be greater than the amount required during the collect and store, otherwise there would be no net energy to perform other operations); paragraphs [0012], [0164], [0020]-[0022], [0099], [0123], [0207]-[0212]; as taught by Bernstein).
Regarding claim 24, Bernstein, in view of Such, teaches wherein at least one of plurality of NCF supply commands is in an NFC inventory command (paragraphs [0068]-[0069], [0095]-[0096], [0102]-[0103]; as taught by Bernstein).
Regarding claim 25, Bernstein, in view of Such, teaches wherein a cumulative received power of the plurality of successive wireless communications is greater than a cumulative power used by the sensor control device to react to the plurality of successive wireless communications (teaches remote device provides power (the amount of received power would need to be greater than the amount required during the collect and store, otherwise there would be no net energy to perform other operations); paragraphs [0012], [0164], [0020]-[0022], [0099], [0123], [0207]-[0212]; as taught by Bernstein).
Regarding claim 26, Bernstein, in view of Such, teaches wherein, for a majority of the plurality of received wireless communications, each comprises information in the form of a command (paragraphs [0068]-[0069], [0095]-[0096], [0102]-[0103]; as taught by Bernstein), and wherein a power of each received wireless communication within the majority is greater than a power consumed by the sensor control device to read and respond to each of the plurality of received wireless communications (teaches remote device provides power (the amount of received power would need to be greater than the amount required during the collect and store, otherwise there would be no net energy to perform other operations); paragraphs [0012], [0164], [0020]-[0022], [0099], [0123], [0207]-[0212]; as taught by Bernstein).
	Regarding claim 27, Bernstein, in view of Such, teaches wherein the sensor control device further comprises a control circuit adapted to selectively connect the power source to the analyte monitoring circuitry (can toggle between the battery and RF power from an external device (thus selectively connects the power source to the circuitry); paragraph [0182], [0185]; as taught by Bernstein).
Regarding claim 28, Bernstein, in view of Such, teaches wherein using, by the sensor control device, power from the received plurality of successive wireless communications to cause the power source to supply the operating power to the analyte monitoring circuitry comprises using power from the received plurality of successive wireless communications to cause the control circuit to connect the power source to the analyte monitoring circuitry (can toggle between the battery and RF power from an external 
Regarding claim 29, Bernstein, in view of Such teaches wherein the analyte monitoring circuitry comprises a processor (paragraph [0104]-[0106], [0125]; as taught by Bernstein), and wherein using power from the received plurality of successive wireless communications to cause the control circuit to connect the power source to the analyte monitoring circuitry (paragraph [0182], [0185]; as taught by Bernstein) comprises:
supplying power from the received plurality of successive wireless communications to the processor (paragraph [0182], [0185]; as taught by Bernstein); and
outputting a control signal from the processor to the control circuit that causes the control circuit to connect the power source to the analyte monitoring circuitry (paragraph [0182], [0185]; as taught by Bernstein).
Regarding claim 30, Bernstein, in view of Such, teaches further comprising:
charging a capacitor of the sensor control device with power from the received plurality of successive wireless communications (paragraphs [0166]-[0176], [0201]; as taught by Bernstein); and
then using the capacitor to supply power to the processor (paragraphs [0166]-[0176], [0201]; as taught by Bernstein).
Regarding claim 31, Bernstein, teaches an in vivo analyte monitoring system (anstract), including a sensor control device that comprises:
communication circuitry adapted to receive a plurality of successive wireless communications, each of the plurality of successive wireless communications comprising information in a digital frame format (paragraphs [0020]-[0022], [0099], [0123], [0207]-[0212]);
a sensor adapted to collect analyte data while inserted in a body of a user (103, 403; paragraphs [0112], [0124]; as shown in Figures 1-5);
analyte monitoring circuitry coupled with the sensor and the communication circuitry (300; paragraph [0122]; Figure 3); and
a power source adapted to supply an operating power to the analyte monitoring circuitry (350; paragraph [0081], [0122]). Further Bernstein teaches that a wireless communication signal can be used to 
using, by the sensor control device, power from the received plurality of successive wireless communications to cause the power source to supply the operating power to the analyte monitoring circuitry.
However, Such, a biosensor device, teahes that a wireless communication signal can be used to initially turn on the battery, but does not explicitly teach wherein the power source does not supply the operating power to the analyte monitoring circuitry when the plurality of successive wireless communications are received (can turn on and off the battery; paragraph [0020]); and
using, by the sensor control device, power from the received plurality of successive wireless communications to cause the power source to supply the operating power to the analyte monitoring circuitry (can turn on and off the battery; paragraph [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bernstein, to turn the power of the implantable device on and off via wireless communication, as taught by Such, because doing so preserves battery energy.
Regarding claim 32, Bernstein, in view of Such teaches wherein each of the plurality of successive wireless communications is a Near Field Communication (NFC) request, and wherein the communication circuitry is adapted to receive the plurality of successive wireless communications according to an NFC protocol (teaches using NFC; paragraphs [0061], [0146]-[0151]; as taught by Bernstein; teaches turning the battery on and off; paragraph [0020]; as taught by Such).
Regarding claim 33, Bernstein, in view of Such, teaches wherein the sensor control device comprises a processor adapted to interpret an NFC inventory command within a first one of the successive plurality of wireless communications and adapted to interpret a command for the sensor control device to connect the power source to the analyte monitoring circuitry within a second one of the successive plurality of wireless communications (teaches using NFC; paragraphs [0061], [0146]-[0151]; as taught by Bernstein; teaches turning the battery on and off (first and second communications); paragraph [0020]; as taught by Such).
Regarding claim 34, Bernstein, in view of Such, teaches wherein the sensor control device comprises at least one capacitor, and wherein the sensor control device is adapted to store excess power from a cumulative received power of the plurality of successive wireless communications in the at least one capacitor (paragraphs [0166]-[0176], [0201]; as taught by Bernstein).
Regarding claim 35, Bernstein, in view of Such, teaches wherein the sensor control device further comprises a control circuit adapted to selectively connect the power source to the analyte monitoring circuitry (can toggle between the battery and RF power from an external device (thus selectively connects the power source to the circuitry); paragraph [0182], [0185]; as taught by Bernstein; teaches turning the battery on and off; paragraph [0020]; as taught by Such).
Regarding claim 36, Bernstein, in view of Such, teaches wherein the power source is not connected to the analyte monitoring circuitry in the first mode, and wherein the sensor control device is adapted to use power from the received plurality of successive wireless communications to cause the control circuit to connect the power source to the analyte monitoring circuitry (can toggle between the battery and RF power from an external device (thus selectively connects the power source to the circuitry); paragraph [0182], [0185]; as taught by Bernstein; teaches turning the battery on and off; paragraph [0020]; as taught by Such).
Regarding claim 37, Bernstein, in view of Such, teaches wherein the sensor control device comprises a processor (paragraph [0104]-[0106], [0125]; as taught by Bernstein) and the sensor control device is adapted to supply power from the received plurality of successive wireless communications to the processor (teaches using NFC; paragraphs [0061], [0146]-[0151]; as taught by Bernstein; teaches turning the battery on and off; paragraph [0020]; as taught by Such).
Regarding claim 38, Bernstein, in view of Such, teaches wherein the processor is adapted to use the supplied power to output a control signal to the control circuit that causes the control circuit to connect the power source to the analyte monitoring circuitry (teaches using NFC; paragraphs [0061], [0146]-[0151]; as taught by Bernstein; teaches turning the battery on and off; paragraph [0020]; as taught by Such).
Regarding claim 39, Bernstein, in view of Such, teaches further comprising a reader device (120; paragraphs [0073], [0197]; as taught by Bernstein), wherein the reader device includes:

wherein the reader device is programmed to send a wireless transition command to the sensor control device after receipt of the plurality of successive wireless communications (paragraphs [0084]-[0100], [0207]-[0212]; as taught in Bernstein).
Regarding claim 40, Bernstein, in view of Such, teaches wherein the sensor control device is adapted to use power from the received plurality of successive wireless communications to cause connection of the power source to the analyte monitoring circuitry after receipt of the transition command (can toggle between the battery and RF power from an external device (thus selectively connects the power source to the circuitry); paragraph [0182], [0185]; as taught by Bernstein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791